Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group 1, claim(s) 1-17, drawn to a photovoltaic apparatus
	Group 2, claim(s) 18, drawn to a method of producing a photovoltaic apparatus
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of “A photovoltaic apparatus comprising a carrier substrate, said carrier substrate carrying printed structures, the printed structures comprising: a plurality of printed photovoltaic modules, each module including first and second module terminals, and
a plurality of printed photovoltaic cells between the first and second module terminals such that each photovoltaic cell is electrically connected in series with an adjacent photovoltaic cell;
a first printed bus bar extending along one side of the photovoltaic modules; a second printed bus bar extending along an opposite side of the photovoltaic modules; and

wherein each inter-module rail is printed with a linkable gap such that the photovoltaic modules are initially disconnected from one another in the printed structure; and
wherein the printed structures define a plurality of selectively configurable junctions at predetermined locations on the printed structure external to the photovoltaic modules, one or more of the junctions being configurable during manufacture and prior to application of a protective coating to the printed structures so as to enable a photovoltaic module to be selectively connected to an adjacent photovoltaic module by a conductive paste, a conductive ink or a conductive tape over the respective linkable gap of one or more inter-module rails, and enable a module terminal to selectively connect with or disconnect from one of the first and second bus bars, such that the photovoltaic modules can be selectively electrically connected in series and/or parallel.”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dorn (US Pub No. 2008/0142071). 
Dorn et al. teaches a photovoltaic apparatus comprising a carrier substrate [51, Fig. 4A-4F, 0039-0043], said carrier substrate [51, Fig. 4E, 0042] carrying printed structures [0032, 0049, 0037], the printed structures comprising: a plurality of printed photovoltaic modules [Fig. 4C, 0039], each module including first and second module terminals [Fig. 4C, 55A, 55B are module terminals which are connected to either ends of different comb-like modules indicating the presence of module terminal], and
a plurality of printed photovoltaic cells [Fig. 4C, 0040] between the first and second module terminals [55A and 55B, Fig. 4C, 0040] such that each photovoltaic cell is electrically connected in series with an adjacent photovoltaic cell [0026];

a plurality of inter-module rails [plurality of 57 and 59, Fig. 4E, 0042], each inter-module rail being associated with a photovoltaic module [Fig. 4E, 0042]
wherein each inter-module rail is printed with a linkable gap such that the photovoltaic modules are initially disconnected from one another in the printed structure [See 61 linkable gap in Fig. 4E, 0042]; and
wherein the printed structures define a plurality of selectively configurable junctions at predetermined locations on the printed structure external to the photovoltaic modules [Fig. 4E, 0040, 0042, once the desired length of string is cut or torn, the cell interconnections and final electrical termination can be made, each row is connected to adjacent row through pv cells, which is not shown in figure], one or more of the junctions being configurable during manufacture and prior to application of a protective coating to the printed structures so as to enable a photovoltaic module to be selectively connected to an adjacent photovoltaic module by a conductive paste [0049] over the respective linkable gap [See 61 in Fig. 4E, 0042]  of one or more inter-module rails [plurality of 57 and 59, Fig. 4E, 0042], and enable a module terminal to selectively connect with or disconnect from one of the first and second bus bars, such that the photovoltaic modules can be selectively electrically connected in series and/or parallel [See 57, 59, and 61, Fig. 4E, 0040, 0042].
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL Y SUN/Primary Examiner, Art Unit 1726